Citation Nr: 0622928	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  05-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The Board remanded 
this case back to the RO in March 2006.

The veteran testified before the undersigned at a 
videoconference hearing held in May 2006.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran's claimed bilateral hearing loss has been 
shown to be at least as likely as not attributable to noise 
exposure in service.

2.  The veteran's claimed tinnitus has been shown to be at 
least as likely as not attributable to noise exposure in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has determined that, for tinnitus, the veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In the present case, the veteran's active service included 
duty as a Ranger in the European Theater of Operations, and 
his military occupational specialty was as a rifleman.  
Notably, he was awarded the Silver Star, Combat Infantryman's 
Badge and the Purple Heart Medal.  His auditory acuity upon 
entry into active service, in October 1942, was 20/20.  The 
claims file, however, contains no record of an audiological 
evaluation at discharge from service.

Subsequent to service, a November 2004 VA audiological 
evaluation revealed a mild sloping profound sensorineural 
hearing loss bilaterally, left more than right.  Bilateral 
tinnitus was also diagnosed.  The examination clearly showed 
that the veteran has hearing loss for VA purposes, pursuant 
to 38 C.F.R. § 3.385.

In January 2005, a fee-basis audiologist reviewed the 
available records per VA request.  The audiologist noted 
that, while the veteran was subjected to 35 months of 
exposure to combat acoustical trauma, he also had 35 years of 
post-service unprotected noise exposure.  She concluded that, 
in the absence of any records concerning auditory acuity at 
discharge, it was "at least as likely" that his hearing 
loss and tinnitus were due to his civilian exposure.

Subsequently, in July 2005, the same fee-basis audiologist 
reviewed additional medical records and noted the absence of 
an exit hearing examination.  The audiologist also indicated 
that, since the veteran's civilian history of noise exposure 
encompassed more years than his 35 months of exposure to 
combat acoustic trauma, it was "at least as likely" that 
his hearing loss and tinnitus were due to the civilian 
history.  The audiologist further noted that the veteran 
reported that, on occasion, he experienced bilateral sporadic 
tinnitus, which began in World War II.  However, the 
audiologist opined that tinnitus from military-related noise 
exposure would be more constant.

During his May 2006 Video Conference hearing, the veteran 
reiterated his history of noise exposure from weaponry and 
explosives during service and confirmed that the "roaring" 
in his ears was first manifest during service.

Given this evidence, the Board sought further clarification 
as to the etiology of the veteran's disorders by requesting a 
Veterans Health Administration (VHA) opinion in June 2006.

In July 2006, a VHA otolaryngologist reviewed the veteran's 
claims file.  This doctor noted that the veteran's medical 
records did not provide conclusive information as to whether 
he had a high frequency sensorineural hearing loss prior to 
service, the noise levels he was exposed to during service, 
or the degree of noise exposure subsequent to service.  
Moreover, there was no audiogram at discharge from service, 
which would have been "the most pertinent piece of 
information necessary to confirm how much if any of his high 
frequency sensorineural hearing loss was service[-]connected 
from his military noise exposure."

In reviewing the recent audiological studies, beginning in 
November 2004, the VHA doctor noted a current high frequency 
hearing loss compatible with a history of noise exposure, 
although there was no information as to when this hearing 
loss specifically occurred.  

The VHA doctor further noted that he was unable to determine 
whether the veteran's high frequency sensorineural hearing 
loss had a "50 percent or better" probability of being 
caused by the history of in-service noise exposure, given the 
absence of an audiogram at discharge and the post-service 
civilian noise exposure.  As to tinnitus, the VHA doctor 
commented that this was "a very common side effect" of the 
veteran's type of hearing loss and was related to his hearing 
loss disorder "whatever the cause of that hearing loss 
was."  

In this case, the evidence of record does not provide 
definitive guidance as to the precise etiology of the 
veteran's claimed bilateral hearing loss and tinnitus.  The 
2005 audiologist noted that hearing loss was not noted at 
separation and that service-related tinnitus would be more 
constant than that reported by the veteran.  While these 
findings would appear to cast some doubt on the veteran's 
claim, the examiner concluded that a post-service cause was 
"at least as likely" as not the cause of these 
disabilities.  The Board interprets this particular language 
as indicating a 50 percent probability, though not 
necessarily more, of post-service causation.

Unfortunately, the July 2006 VHA opinion does not provide 
greater insight into the question of in-service causation, 
largely due to the absence of documentation of audiological 
testing at discharge from service, although the reviewing VHA 
doctor did conclude that the tinnitus was related to the 
bilateral hearing loss regardless of its ultimate etiology.

The Board has thus considered several other factors in this 
case.  In view of the veteran's combat citations, he may 
provide competent lay evidence of an in-service injury, such 
as that from noise exposure.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); see also Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  
Moreover, there is no direct refutation of the veteran's 
continuity-of-symptomatology contentions as to tinnitus, 
which under Charles constitute competent evidence.

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
veteran's history of noise exposure, his lay contentions (in 
view of his corroborated combat experiences and Charles), and 
the relative ambivalence and inconclusiveness of the 
pertinent medical opinions ensure that it is at least as 
likely as not that both bilateral hearing loss and tinnitus 
were incurred in service.

Accordingly, in view of 38 U.S.C.A. § 5107(b), service 
connection is warranted for both bilateral hearing loss and 
tinnitus.  This determination represents a full grant of the 
benefits sought on appeal. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


